UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6320



DAVID LEE HURT,

                                             Petitioner - Appellant,

          versus


THOMAS MCBRIDE, Warden, Mt. Olive Correctional
Complex,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:03-cv-00080-REM)


Submitted:   March 14, 2007                 Decided:   April 26, 2007


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John B. Brooks, Morgantown, West Virginia, for Appellant. Dawn
Ellen Warfield, Colleen Anne Ford, OFFICE OF THE ATTORNEY GENERAL
OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Lee Hurt seeks to appeal the district court’s

orders accepting the recommendations of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition and on his

motion to amend.   The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Hurt has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                               - 2 -